892 F.2d 1050
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CALIFORNIA COSMETICS, INC., Appellant,v.OGILVIE PRODUCTS, INC., Appellee.
No. 89-1572.
United States Court of Appeals, Federal Circuit.
Dec. 14, 1989.

Before RICH, Circuit Judge, EDWARD S. SMITH, Senior Circuit Judge, and EDWARD D. RE, Chief Judge.*
RICH, Circuit Judge.

DECISION

1
This appeal is from the April 20, 1989, decision of the Patent Office Trademark Trial and Appeal Board in Opposition No. 77,532 granting summary judgment in favor of the opposer, Ogilvie Products, Inc.   We affirm.

OPINION

2
Applicant correctly states that the only issue before us, likelihood of confusion from use of the two design marks when applied to the respective goods of the parties, is a question of law which we freely review.


3
As in all cases on this issue, the question is not whether people will be likely to confuse the marks, as appellant puts it, but whether use of the marks will be likely to confuse people.   Appellant's arguments have all been carefully thought about and it appears to us that they amount to nothing more than simple disagreement with the board's unanimous conclusion that there is sufficient similarity between the overall impressions made by the marks on viewers as to make confusion likely, to the detriment of opposer, the long-time prior user.


4
We have not been persuaded that the board erred.



*
 The Honorable Edward D. Re, Chief Judge, United States Court of International Trade, sitting by designation